MEMORANDUM **
James Allen Thomas, a California state prisoner, appeals pro se from the district court’s judgment dismissing his third amended complaint, which alleged that the Federal Bureau of Investigation is attempting to kill him because of his participation in a communist movement in the 1960’s. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Upon de novo review, we conclude that the district court properly dismissed Thomas’ action under 28 U.S.C. § 1915A(a) and (b). See Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). Even after amending his complaint, his allegations were too vague and conclusory to state a civil rights claim. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir.1982).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.